Opinion issued May 12, 2015




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-15-00109-CR
                                    ____________

                  MICHAEL WAYNE MCINTOSH, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CR-3003


                           MEMORANDUM OPINION

      Appellant, Michael Wayne McIntosh, has filed a motion to dismiss the

appeal. See TEX. R. APP. P. 42.2(a). McIntosh has signed the motion to dismiss.

We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2